DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) (1-4) is/are rejected under 35 U.S.C. 102 (a-1) as being anticipated by Moreno (6882269).
Regarding claim 1: Moreno discloses a secured delivery box for storing and providing access to goods therefrom (as depicted in figure 2 of Moreno and see associated descriptions for details), comprising:
a structure defining storage areas to store the goods (col. 3, lines 34-45 of Moreno);
doors, wherein each door is controllably movable between a closed position and an open position respectively preventing and providing access to a respective one of the storage areas (col. 5, lines 34-37 of Moreno);
locking mechanisms, wherein each locking mechanism is associated to a respective one of the doors, and wherein the locking mechanisms when in a lock state lock the respective door in a closed position preventing access to the respective one of the storage areas col. 5, lines 46-60 of Moreno); and
a processor connected to Internet and to the locking mechanisms, wherein the processor is adapted to signal the locking mechanisms to exit the locked state col. 5, lines 49-60 of Moreno).
Regarding claim 2: Moreno discloses further comprising a temperature control system for maintaining temperature of one of the storage areas within a temperature range, wherein the processor is adapted to unlock the door of the temperature-controlled storage area upon reception over the Internet of a signal indicative of the goods to be stored should be stored at a temperature within the temperature range (col. 12, lines 15-26 of Moreno).
Regarding claims 3 and 4: Moreno discloses further comprising a keypad, wherein the keypad provides an interface to enter a code to unlock the locking mechanisms (col. 9, lines 22-23 and col. 6, line 64 to col. 7, line 7 of Moreno).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Finney et al (11103063) and Letson et al (10449889) are cited temperature control locker system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Wong whose telephone number is (571) 272-7566. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Feild can be reached on (571) 272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K. WONG/Primary Examiner, Art Unit 2689